Jabez Salter plaint. agt Nicholas Manning of Salem Gun Smith Defendt in an action of the case for witholding or detaining an anvill of the plaint. after legall demand, the sd Manning pretending it is his own which is to the plts great damage according to Attacht Dat. 10:12mo 1674 . . . the Jury . . . founde for the plaint, that the Defendt deliver to the plaint. his anvill at Boston within a monthes time with three pounds in mony or ten pounds in mony & costs of Court three pounds two Shillings.
Execucion issued May 31° 1675.